Title: To George Washington from Nicholas Eveleigh, 8 November 1789
From: Eveleigh, Nicholas
To: Washington, George

 
          New York, 8 November 1789. Acknowledges appointment as comptroller of the treasury. “I consider it, Sir, & the consideration affords me the most heart-felt satisfaction, as an unequivocal proof, that I am view’d by you in a favourable light. to be thought well of by a man, himself not only universally thought well of, but respected & revered, cannot fail of proving to me a source of the highest gratification; but, Sir, it will have another effect; that of stimulating me to a faithful discharge of the duties connected with the office now intrusted to my charge.”
        